                                 UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA

JAWANTA J. LAMBERT,

                       Plaintiff,            No. 2:16-cv-2571 AC P
          vs.

V. VITALE, et al.,

                       Defendants.           ORDER & WRIT OF HABEAS CORPUS
                                       /     AD TESTIFICANDUM

        Jawanta J. Lambert, inmate V-42105, a necessary and material witness in proceedings in
this case on July 17, 2019, is confined in California State Prison, Sacramento, in the custody of
the Warden; in order to secure this inmate’s attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before the
Honorable Kendall J. Newman, to appear by telephone at California State Prison, Sacramento,
July 17, 2019, at 3:30 p.m.

          ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify by telephone before the
United States District Court at the time and place above, and from day to day until completion of
court proceedings or as ordered by the court;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ;

        3. The Clerk of the Court is directed to serve a copy by fax on the Litigation Coordinator
at California State Prison, Sacramento, 916-294-3072; and

       4. On July 17, 2019, no later than 3:30 p.m., the assigned prison official shall call
1-888-363-4734 and, when prompted, use the access code 1245690 plus #, and security code
4223 plus #.
                           WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden, California State Prison, P.O. Box 290066, Represa, California, 95671:

        WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above by video-conferencing, and from day to day
until completion of the proceedings or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
Dated: July 17, 2019


/lamb2571.841.tc.kjn
